Affirmed and Memorandum Opinion filed July 23, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-14-00852-CR
                               NO. 14-14-00853-CR

                        CLIFFORD BAKER, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 174th District Court
                             Harris County, Texas
                  Trial Court Cause No. 1299247 and 1299248

                 MEMORANDUM                   OPINION


      Appellant appeals his convictions for possession of a controlled substance
with intent to deliver and possession of body armor by a felon. Punishment was
assessed at confinement for twelve years in each case and the sentences were
ordered to run concurrently.
      Appellant’s appointed counsel filed a brief in which he concludes the appeal
in each case is wholly frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeals are wholly frivolous and without merit. Further, we find no reversible error
in the record of either case. We are not to address the merits of each claim raised in
an Anders brief or a pro se response when we have determined there are no
arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.
Crim. App. 2005).

      Accordingly, in each case the judgment of the trial court is affirmed.



                                      PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Busby.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2